Title: General Orders, 21 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Saturday August 21st 1779.
          Parole Ludlow—  C. Signs Lynn. Malden.
        
        At a General Court Martial of the line the 11th instant Colonel Russell President—Captain Ashmead of the 2nd Pennsylvania regiment, late of the Light-Infantry was tried for “Being drunk in the time of the assault on Stony-Point the morning of the 16th of July last and behaving ridiculously and unbecoming an officer at the head of his company in crossing the Morass.
        “2ndly For disobeying the General’s orders by frequently huzzaing during the approach to the enemy’s works, to the prejudice of good order and military discipline & tending to promote confusion among the troops at that critical juncture.”
        The Court do unanimously agree that Captain Ashmead is not guilty of the 1st charge and do therefore acquit him of it; but are of opinion that he is guilty of the 2nd charge, being a breach of the latter part of the 5th Article of the 2nd Section of the Articles of War.
        They are of opinion that the breach of orders which subjects Captain Ashmead to be found guilty, agreeable to the Articles of War, did not proceed from a Willful or Designed Disobedience of Orders but from an involuntary impulse of the Mind, owing to Inadvertency, and do therefore sentence him to be reprimanded by His Excellency in General Orders.
        Captain Ashmead’s conduct was certainly very reprehensible and of such a nature as has a tendency to defeat the most important and best concerted enterprises.
        At the same Court the 14th instant, Mr Jonathan Blake commanding a company of Artificers was tried, 1st “For tearing and concealing a letter wrote by Col. Koscuiszko to Colonel Hay D.Q.M.G. during the alarm, relative to his company’s going to the Fort.” 2ndly For absenting himself frequently from duty without leave 3rdly For employing in a clandestine manner several of his men upon his farm while he drew provisions for them from the public store and return’d them “Fit for duty present”—found guilty of the 1st and 3rd charges exhibited against him and sentenced to make restitution to the public in money by a stoppage from his pay for the time he employed the men of his

company on business of his own and for the provisions that was drawn for them from the public stores while they were so employed and that he be cashiered.
        The Commander in Chief confirms the sentence and orders it to take place.
        At the same Court the 10th instant, Adjutant English of late Brewer’s regiment was tried for “Ordering and warning Lieutenant Pray for duty when it was not his tour”—found guilty and sentenced to be reprimanded by the officer commanding the regiment in presence of the officers of the regiment.
        Adjutant English is released from his Arrest.
        Ezekiel Case of the 5th Connecticutt regiment was tried at a Brigade-General Court Martial whereof Majr Walbidge was President the 19th instant for “Repeated desertion and the last time to the enemy, where he took up arms against the United-States” found guilty being a breach of the 1st Article, 6th Section of the Articles of War and unanimously sentenced to suffer death.
        His Excellency, the Commander in Chief confirms the sentence.
      